DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-5) in the reply filed on March 23, 2022  is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because there is no expectation that the searches of groups I and II would overlap in scope as different classifications and keyword text strings would be required.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has agreed to cancel the non-elected claims in a telephonic interview on April 21, 2022 in order to proceed with a notice of allowance for the elected claims (see examiner’s amendment below).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Requirement for Restriction/Election, filed March 23, 2022 is acknowledged.  Claims 1-5 are pending, claim 1 is independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Wheeler on April 21, 2022.

The application has been amended as follows: 
Claims 6-8 are cancelled.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed R-T-B based rare earth sintered magnet is Ku.  Kuniyoshi teaches a sintered R-T-B based magnet with R1-TB where R1 at least one of Nd and PR at 27.5-35.0 mass%, B of 0.80-0.99 mass%, Ga of 0-0.8 mass%, M 0-2.0 mass % (M is Cu, Al, Nb and/or Zr), T (Fe or Fe and Co) ([0012]) with grain boundaries and main phase crystal grains ([0035]; Fig. 2A) and a R6T13Ga3 compound ([0039]).  
Kuniyoshi does not teach or suggest, alone or in combination with the prior art, wherein the grain boundaries include a coexisting part in which an M-C compound, an M-B compound, and a 6-13-1 phase coexist.  Further, as applicant acknowledges “mechanism of how the coexisting part is formed in the R-T-B based rare earth sintered magnet is not clear” ([0078]); the prior art of Kuniyoshi does not teach (in fact cannot teach, as it is not known by applicant) the processing that would necessarily result in the coexisting part recited by applicant in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784